IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :         No. 147 MAP 2014
                              :
                Appellant     :         Appeal from the Order of the Centre
                              :         County Court of Common Pleas, Criminal
                              :         Division, at No. CP-14-CR-0002002-2013
          v.                  :         dated September 17, 2014
                              :
                              :
NEIL JOSEPH BRISBIN,          :
                              :
                Appellee      :


                                   ORDER


PER CURIAM


      AND NOW, this 31st day of August, 2015, the Order of the Court of Common

Pleas is hereby AFFIRMED. See Commonwealth v. Hopkins, 117 A.3d 247 (Pa. 2015).